UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21422 Ziegler Lotsoff Capital Management Investment Trust (Exact name of registrant as specified in charter) 20 North Clark Street Chicago, Illinois 60602 (Address of principal executive offices) (Zip code) Scott A. Roberts Ziegler Lotsoff Capital Management 20 North Clark Street Chicago, Illinois 60602 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 368-1442 Date of fiscal year end: September 30 Date of reporting period: September 30, 2012 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Ziegler Lotsoff Capital Management Investment Trust LETTER TO SHAREHOLDERS September 30, 2012 Dear Shareholders, We are pleased to have launched the Ziegler Lotsoff Capital Management Long/Short Credit Fund (the “Fund”) on January 31, 2012. Given the volatility in credit markets over the past few years, we believe there is a need for investors to think about credit from both a long and short perspective. Our firm has managed long/short credit mandates since 2006 and our portfolio managers have decades of experience in fixed income investing and alternative investments. We believe that in a registered mutual fund structure we can offer investors access to Ziegler Lotsoff Capital Management LLC’s Credit Alternatives team and our firm-wide expertise in fixed income securities in a format that is broadly accessible. The Fund’s investment strategy is focused on providing high current income and capital appreciation by investing in high yielding securities, both investment and non-investment grade credit quality. We carefully assess and monitor the credit quality of each of the companies in which we invest, focusing our analysis on a company’s business prospects and its capital structure relative to our expectations about the level and volatility of its cash flow from operations. The strategy takes advantage of our ability to sell securities short, primarily through various strategies for hedging against declines in investment markets. The Fund has hedging strategies in place seeking to reduce its expected principal loss in the event of a decline in securities prices, especially high yielding bonds, preferred stocks, and income-focused common stocks. The Fund has achieved its mandate since it began operating. Total return from its January 31, 2012 inception through September 30, 2012 was 5.64%(1). Over that same period, the Citigroup 3-Month T-Bill Index, a well-known “Risk Free” benchmark, returned 0.05%, and the Barclays Capital U.S. Aggregate Bond Index, a widely-used investment grade bond index, generated a return of 3.09%. The Fund’s excess return was largely a result of income generated by its investments in high yielding bonds, preferred stocks, and common stocks. The investment environment over the last eight months has been supportive of income producing corporate securities. The U.S. economy’s slow, stable rate of growth combined with low levels of inflation has allowed companies to continue to control costs and produce strong earnings. Other factors contributing to the favorable credit environment include limited financial market volatility, little merger and acquisition activity, and minimal debt-financed payments to shareholders. Recently there has been an increase in the number of new issue bond deals sold in the market, with the proceeds used to finance acquisitions and pay dividends (we carefully evaluate the use of proceeds when making investment decisions). Low levels of inflation and investors’ strong demand for income producing securities in a low yield environment have also benefitted credit markets since the Fund’s inception. Investment markets exhibited strong returns during the last several months, having only a few brief periods of relatively minor declines. Spillover from slow and negative rates of economic growth and large budget deficits reported by European nations, especially Greece and Spain, has been, and is likely to continue to be, one of the primary risks. Lack of a resolution of the “fiscal cliff” early next year is also a potential significant risk investors face. U.S. economic growth has been below average for this point in an economic recovery, with first quarter 2012 GDP measuring a 2.0% annualized rate of growth, and the second quarter slipping to a 1.3% growth rate. Expectations are for the third quarter pace of economic activity to post an anemic 1.8% growth rate. U.S. employment growth has also been weak. Typically following a recession, the housing sector is a major contributor to reestablishing economic growth. Housing has not had a positive impact on the recovery thus far largely because the excesses in the housing sector that contributed to the recent recession are just beginning to come into balance. Signs of a recovery in housing are beginning to appear, which should help economic growth prospects and benefit U.S. employment. In addition, the September 13, 2012 announcement of the Federal Reserve Bank’s latest stimulus activity, its third round of Quantitative Easing (frequently referred to as “QE3”) since the beginning of the recession, is targeted at buying mortgages in order to stimulate the housing sector and increase employment. Performance does not reflect the maximum 2.50% sales charge which will reduce the performance quoted. 1 Ziegler Lotsoff Capital Management Investment Trust LETTER TO SHAREHOLDERS (Continued) September 30, 2012 As always, there are reasons to be cautious in making investments. Some of our primary concerns include continuing risks of a spillover from weak European economies, the longer-term potential for an increase in the rate of inflation as a result of continuing economic stimulus activity by the Federal Reserve Bank, the impact on domestic economic growth due to a lack of resolution of the “fiscal cliff,” and increased shareholder friendly activity financed with debt, resulting in riskier corporate credit profiles. The current environment of stable, non-inflationary, economic growth is a positive one for corporate credit quality and we believe the U.S. economy remains on track to be supportive of an income-focused investment strategy. We thank you for the confidence and trust you place in us and we pledge to continue our hard work to carefully assess the risk and return of each of the investments we make on your behalf. Sincerely, Michael R. Hilt Senior Portfolio Manager The Fund may lose money if its investment strategy does not achieve the Fund’s objectives or if the Fund fails to properly implement the strategy. The value of securities may fluctuate rapidly and sometimes unpredictably. A credit default swap enables an investor to buy or sell protection against a credit event in which the Fund may have to pay the counterparty or receive no benefit for the premium paid. The Fund will suffer a loss if it sells a security short and the value of the security rises rather than falls, subjecting the Fund to potentially unlimited risk. Derivatives can be highly volatile, illiquid and difficult to value, and there is a risk that changes in the value of a derivative will not correlate with the Fund’s other investments. Gains or losses from speculative positions in a derivative may be much greater than the derivative’s original cost and potential losses may be substantial. Put or call options may lose the premium, have decreased liquidity, or could be exercised at a higher price or lower price than its prevailing market value. Options are highly specialized activities and entail greater than ordinary investment risks. The Fund’s portfolio turnover rate will likely exceed 100% per year, which will produce higher transaction costs, increase realized gains (or losses) to investors, and may lower after-tax performance. The Fund may experience periods where a position is more difficult to sell at or near their perceived value. The Fund will invest in fewer securities than diversified investment companies and its performance may be more volatile. Real Estate Investment Trusts (REITs) may be affected by economic conditions including credit risk, interest rate risk and other factors that affect property values, rents or occupancies of real estate. 2 Ziegler Lotsoff Long/Short Credit Fund PERFORMANCE SUMMARY September 30, 2012 (Unaudited) Comparison of a Hypothetical $10,000 Investment in the Ziegler Lotsoff Long/Short Credit Fund, Barclays Capital U.S. Aggregate Bond Index*, and Citigroup 3-Month T-Bill Index* Total returns** For the period ended September 30, 2012 Cumulative Since Inception (1/31/2012) to 9/30/2012 Ziegler Lotsoff Long/Short Credit Fund Without Sales Load 5.64% With Sales Load 2.97% Barclays Capital U.S. Aggregate Bond Index 3.09% Citigroup 3-Month T-Bill Index 0.05% * The Barclays Capital U.S. Aggregate Bond Index, an unmanaged index, represents securities that are SEC-registered, taxable and dollar denominated. This index covers the U.S. investment grade fixed rate bond market, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities. These major sectors are subdivided into more specific indices that are calculated and reported on a regular basis. The Citigroup 3-Month T-Bill Index is designed to mirror the performance of the 3-Month U.S. Treasury Bill. The Citigroup 3-Month T-Bill Index is unmanaged and its returns include reinvested dividends. ** The performance quoted here represents past performance and is not a guarantee of future results. Investment return and principal value will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Amounts shown in the graph and table do not reflect the deduction of taxes that a shareholder will pay on fund distributions or the redemption of fund shares. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 1-877-568-7633. 3 Ziegler Lotsoff Long/Short Credit Fund SUMMARY OF INVESTMENTS As of September 30, 2012 Security Type/Sector Percent of Total Net Assets Common Stocks 7.2% Corporate Bonds 48.0% Mutual Funds 2.2% Preferred Stocks 28.0% Short-Term Investments 20.2% Total Investments 105.6% Liabilities in Excess of Other Assets (5.6)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 4 Ziegler Lotsoff Long/Short Credit Fund SCHEDULE OF INVESTMENTS As of September 30, 2012 Number of Shares Value COMMON STOCKS – 7.2% INVESTMENT MANAGEMENT COMPANIES – 2.6% Apollo Investment Corp. $ Ares Capital Corp. Arlington Asset Investment Corp. REITS – 4.6% American Capital Agency Corp. CYS Investments, Inc. DuPont Fabros Technology, Inc. Hatteras Financial Corp. TOTAL COMMON STOCKS (Cost $2,208,517) Principal Amount Value CORPORATE BONDS – 48.0% AEROSPACE/DEFENSE – 1.7% Kratos Defense & Security Solutions, Inc. $ 10.00%, 6/1/2017(1) AGRICULTURE – 0.8% Vector Group Ltd. 11.00%, 8/15/2015(1) AUTO MANUFACTURERS – 1.7% Chrysler Group LLC 8.00%, 6/15/2019(1) BANKS – 0.9% Synovus Financial Corp. 7.88%, 2/15/2019(1) BUILDING MATERIALS – 1.7% Nortek, Inc. 8.50%, 4/15/2021(1) CHEMICALS – 1.6% Rockwood Specialties Group, Inc. 4.63%, 10/15/2020(1) COAL – 1.3% Penn Virginia Resource Partners LP 8.25%, 4/15/2018(1) Principal Amount Value CORPORATE BONDS (Continued) COMPUTERS – 1.6% NCR Corp. $ 5.00%, 7/15/2022(1)(2) $ DIVERSIFIED FINANCIAL SERVICES – 3.5% General Electric Capital Corp. 7.13%, 6/15/2022(1)(3) Icahn Enterprises LP 8.00%, 1/15/2018(1) ENERGY-ALTERNATE SOURCES – 1.6% Saratoga Resources, Inc. 12.50%, 7/1/2016(1) HEALTHCARE-SERVICES – 4.9% Apria Healthcare Group, Inc. 11.25%, 11/1/2014(1) HCA, Inc. 5.88%, 3/15/2022(1) Select Medical Corp. 7.63%, 2/1/2015(1) Select Medical Holdings Corp. 6.43%, 9/15/2015(1)(3) HOME BUILDERS – 3.3% DR Horton, Inc. 4.38%, 9/15/2022(1) KB Home 8.00%, 3/15/2020(1) 7.50%, 9/15/2022(1) HOME FURNISHINGS – 1.4% Norcraft Cos. LP 10.50%, 12/15/2015(1) HOUSEHOLD PRODUCTS/WARES – 0.8% Central Garden and Pet Co. 8.25%, 3/1/2018(1) INSURANCE – 0.9% Fidelity National Financial, Inc. 5.50%, 9/1/2022(1) 5 Ziegler Lotsoff Long/Short Credit Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2012 Principal Amount Value CORPORATE BONDS (Continued) MEDIA – 3.2% Nielsen Finance LLC / Nielsen Finance Co. $ 4.50%, 10/1/2020(1)(2) $ Sinclair Television Group, Inc. 6.13%, 10/1/2022(1)(2) METAL FABRICATE/HARDWARE – 1.6% Atkore International, Inc. 9.88%, 1/1/2018(1) OIL & GAS – 3.5% Chesapeake Energy Corp. 6.78%, 3/15/2019(1) 2.50%, 5/15/2037(1)(4) SandRidge Energy, Inc. 8.75%, 1/15/2020(1) 7.50%, 3/15/2021(1) OIL & GAS SERVICES – 3.8% Forbes Energy Services, Ltd. 9.00%, 6/15/2019(1) Seitel, Inc. 9.75%, 2/15/2014(1) RETAIL – 0.9% McJunkin Red Man Corp. 9.50%, 12/15/2016(1) SOFTWARE – 2.3% First Data Corp. 9.88%, 9/24/2015(1) 10.55%, 9/24/2015(1) STORAGE/WAREHOUSING – 1.7% Niska Gas Storage U.S. LLC 8.88%, 3/15/2018(1) TELECOMMUNICATIONS – 3.3% Frontier Communications Corp. 7.13%, 1/15/2023(1) West Corp. 7.88%, 1/15/2019(1) TOTAL CORPORATE BONDS (Cost $14,704,257) Number of Shares Value MUTUAL FUNDS – 2.2% BlackRock Kelso Capital Corp. $ Eaton Vance Ltd. Duration Income Fund TOTAL MUTUAL FUNDS (Cost $677,235) PREFERRED STOCKS – 28.0% BANKS – 9.5% Ally Financial, Inc. 7.30%, 11/9/2012(1) 8.50%, 5/15/2016(1)(3) Bank of New York Mellon Corp. 5.20%, 9/20/2017(1) BB&T Corp. 5.63%, 8/1/2017(1) Capital One Financial Corp. 6.00%, 9/1/2017(1) HSBC Holdings PLC 8.00%, 12/15/2015(1)(5) JPMorgan Chase & Co. 5.50%, 9/1/2017(1) PNC Financial Services Group, Inc. 6.13%, 5/1/2022(1)(3) TCF Financial Corp. 7.50%, 6/25/2017(1) U.S. Bancorp 6.00%, 4/15/2017(1)(3) DIVERSIFIED FINANCIAL SERVICES – 1.2% Raymond James Financial, Inc. 6.90%, 3/15/2017(1) INSURANCE – 4.1% Aflac, Inc. 5.50%, 9/26/2017(1) Arch Capital Group Ltd. 6.75%, 4/2/2017(1)(5) INVESTMENT MANAGEMENT COMPANIES – 1.6% Ares Capital Corp. 7.75%, 10/15/2015(1) KKR Financial Holdings LLC 7.50%, 3/20/2017(1) 6 Ziegler Lotsoff Long/Short Credit Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2012 Number of Shares Value PREFERRED STOCKS (Continued) REITS – 10.9% Annaly Capital Management, Inc. 7.50%, 9/13/2017(1) $ Colony Financial, Inc. 8.50%, 3/20/2017(1) CommonWealth REIT 6.50%, 12/31/2049(4) CYS Investments, Inc. 7.75%, 8/3/2017(1) Digital Realty Trust, Inc. 6.63%, 4/5/2017(1) Equity Lifestyle Properties, Inc. 6.75%, 9/7/2017(1) Hospitality Properties Trust 7.00%, 11/9/2012(1) Invesco Mortgage Capital, Inc. 7.75%, 7/26/2017(1) Senior Housing Properties Trust 5.63%, 8/1/2017(1) Winthrop Realty Trust 9.25%, 12/30/2016(1) TELECOMMUNICATIONS – 0.7% Telephone & Data Systems, Inc. 6.88%, 11/15/2015(1) TOTAL PREFERRED STOCKS (Cost $8,495,819) Principal Amount Value SHORT-TERM INVESTMENTS – 20.2% $ UMB Money Market Fiduciary, 0.01%(6) SHORT-TERM INVESTMENTS (Cost $6,338,224) TOTAL INVESTMENTS – 105.6% (Cost $32,424,052) Liabilities in Excess of Other Assets – (5.6)% ) TOTAL NET ASSETS – 100.0% $ Number of Shares Value SECURITIES SOLD SHORT – (5.3)% COMMON STOCKS – (0.2)% OIL & GAS – (0.2)% ) Chesapeake Energy Corp. $ ) TOTAL COMMON STOCKS (Proceeds $50,103) ) Principal Amount Value U.S. TREASURY NOTES – (5.1)% U.S. Treasury Note $ ) 2.00%, 2/15/2022 ) TOTAL U.S. TREASURY NOTES (Proceeds $1,576,665) ) TOTAL SECURITIES SOLD SHORT (Proceeds $1,626,768) $ ) LLC – Limited Liability Company LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust Callable 144A Restricted Security Variable, Floating, or Step Rate Security Convertible Security Foreign security denominated in U.S. Dollars The rate quoted is the annualized seven-day yield as of the Fund’s period end. See accompanying Notes to Financial Statements. 7 Ziegler Lotsoff Long/Short Credit Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2012 SWAPTIONS Credit Default Swaptions on Credit Indices Counterparty Description Buy/Sell Protection Exercise Price Expiration Date Notional Amount Premium Market Value JPMorgan CDX.NA.HY.18 Put - 5 Year Index Buy $ 96 12/19/2012 $ $ $ Call - 5 Year Index Buy 12/19/2012 ) ) ) Put - 5 Year Index Sell 92 12/19/2012 ) ) ) Total Credit Default Swaptions on Credit Indices $ $ ) See accompanying Notes to Financial Statements. 8 Ziegler Lotsoff Long/Short Credit Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2012 FUTURES CONTRACTS Futures Contracts Number of Contracts Long/(Short) Expiration Date Unrealized Appreciation/ (Depreciation) U.S. 2 Year Treasury Note December 2012 $ 90 Day Euro $ Future ) December 2012 ) CBOE Volatility Index Future 40 January 2013 90 Day Euro $ Future ) March 2013 ) 90 Day Euro $ Future ) June 2013 ) 90 Day Euro $ Future ) September 2013 ) 90 Day Euro $ Future ) December 2013 ) 90 Day Euro $ Future ) March 2014 ) 90 Day Euro $ Future ) June 2014 ) 90 Day Euro $ Future (5
